Cortland A. Johnson, J.
Plaintiffs’ motion for temporary injunction granted.
A formal contract exists between plaintiffs and another union, with no-strike and arbitration provisions. If plaintiffs’ employees are dissatisfied with their present union representation they should get rid of the contract by legal means; but while that contract is in effect, they have no right to break it; and the defendants have no right to induce or aid in its breach. Ample machinery exists for the consideration of the employees’ grievances, and they should make use of it.
The bond already furnished may be continued.
Settle order on notice.